Citation Nr: 0918546	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-09 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist injury.

2.  Entitlement to service connection for left wrist 
disability.

3.  Entitlement to service connection for a back disability, 
manifested by low back strain.

4.  Entitlement to service connection for hypertensive 
vascular disease.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for a disability 
manifested by bilateral leg cramping.

7.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to 
July 1983.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In November 2008, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge in Detroit, 
Michigan.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral 
leg disability manifested by cramping, and sleep apnea, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 




FINDINGS OF FACT

1.  Right wrist strain diagnosed after service has not been 
clinically dissociated from right wrist strain diagnosed in 
service.

2.  Left wrist injury manifested by pain, demonstrated in 
service, has not been clinically dissociated from left wrist 
strain diagnosed after service.

3.  Low back disability was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence of record to be etiologically related to service.  

4.  Hypertension was not demonstrated in service, nor for 
many years thereafter, and there is no competent medical 
evidence that hypertension was caused or aggravated by the 
Veteran's active service.

5.  Psychiatric disability, to include major depression, has 
not been shown by the competent medical evidence of record to 
be causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Right wrist strain was incurred in active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  Left wrist strain was incurred in active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008). 

3.  Low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  Hypertension was not incurred in, or aggravated by, 
active service, and may not be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1112, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

5.  A psychiatric disability, to include major depression, 
was not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In correspondence to the appellant in May 2005, VA informed 
the appellant of what evidence was required to substantiate 
his claim, and of his and VA's respective duties for 
obtaining evidence.  The correspondence to the appellant was 
deficient in that it did not include notice that a disability 
rating and effective date would be assigned, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman.  This notice was provided to the Veteran in 
VA Correspondence in May and October 2007.

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, and private and VA 
examination and treatment records.  Additionally, the claims 
file contains the appellant's statements in support of his 
claims, to include testimony at a Travel Board hearing.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

Wrists

The Veteran claims entitlement to service connection for 
residuals of a right wrist injury and for a left wrist 
disability.  At the November 2008 Travel Board hearing, the 
Veteran testified that he originally injured his wrists while 
moving furniture in preparing for a floor waxing.  (See 
transcript, pages 6-7.)  He further testified that he 
reinjured one of his wrists in a jeep accident.  (See 
transcript, page 26.) 

A review of the Veteran's service treatment records (STRs) 
indicates that the Veteran sought treatment for right wrist 
pain due to moving furniture in February 1980 and was 
diagnosed with a muscle sprain.  The prescribed treatment was 
aspirin and wintergreen to the right wrist.  STRS dated in 
May 1980 indicate the Veteran sought treatment for pain to 
the left wrist after falling on it.  There was no swelling 
and he had full range of motion.  The August 1982 STRs 
indicate that the Veteran was involved in a jeep accident and 
complained of injury to his lower legs.  The STRs do not 
contain evidence that the Veteran complained of, or sought 
treatment, for a wrist injury, to either wrist, due to that 
accident.

A report of May 1983 clinical evaluation of the Veteran for 
separation from service indicates a normal evaluation of his 
upper extremities.  He completed a report of medical history 
at that time which was negative for any complaints with 
regard to the right or left wrist.  

A January 2007 VA examination report indicates that the 
Veteran complained of bilateral wrist pain.  Physical 
examination revealed mild tenderness to palpation over the 
bilateral wrists.  Range of motion for bilateral wrist 
extension was full.  Range of motion for bilateral wrist 
flexion was limited to 45 degrees.  It was noted that there 
was additional limitation of range of motion and function 
after repetitive use and flare-ups.  The Veteran's reported 
history of right wrist strain, and left wrist injury, in 
service, was noted.  The diagnosis was bilateral wrist 
strain.  The examiner opined that it was not possible to 
determine whether or not the Veteran's current wrist 
condition was caused by or a result of military service 
without resorting to mere speculation.  

A December 2007 VA radiology report of the Veteran's right 
wrist indicates no evidence of a fracture or bony erosive 
changes.  The soft tissue appeared normal.  The same report 
indicates no evidence of a fracture or bony erosive changes 
to the left wrist.  The soft tissue of the left wrist 
appeared normal.

As noted above, the evidence of record indicates that the 
Veteran sought treatment on one occasion in February 1980 for 
a right wrist muscle sprain and on one occasion in May 1980 
for a left wrist injury manifested by pain.  His 1983 
clinical separation physical examination indicated normal 
extremities.  The first documented post service evidence of 
record regarding wrist pain is the 2007 VA examination.  At 
that time, the examiner was unable to opine as to whether 
bilateral wrist strain was etiologically related to service 
without engaging in speculation.  The Board notes that 
service connection may not be based on a resort to 
speculation or even remote possibility, and medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. 
West , 11 Vet. App. 124, 127 (1998).  However, such does not 
constitute negative evidence.  

As the record currently stands, right wrist strain, and left 
wrist injury manifested by pain, were demonstrated in 
service, and bilateral wrist strain has been diagnosed 
subsequent to service.  There has been no clinical 
distinction, by competent medical evidence of record, between 
the right wrist strain diagnosed in service, and the right 
wrist strain diagnosed after service.  Similarly, there has 
been no clinical distinction, by competent medical evidence 
of record, between the left wrist injury manifested by pain, 
demonstrated in service, and the left wrist strain diagnosed 
after service.  There is no medical evidence of record that 
denies any such nexus to service.  As such, the Board finds 
that the evidence of record is in equipoise, and with 
resolution of doubt in the veteran's favor, the evidence of 
record supports a grant of service connection for right wrist 
strain, and left wrist strain.  

Low Back Disability

The Veteran testified at the November 2008 Travel Board 
hearing that he originally injured his back while moving 
furniture in service.  A review of the Veteran's STRs 
indicates that the Veteran sought treatment for right wrist 
pain due to lifting furniture in February 1980.  Although the 
STRs do not indicate the Veteran sought treatment for low 
back pain at that time, they do corroborate the Veteran's 
assertion that he lifted furniture in service.  Additional 
STRs indicate that the veteran underwent surgical removal of 
a cyst on the back in March 1980, with a resultant scar.  

A January 2007 VA examination report indicates a diagnosis of 
low back strain, which the examiner opined is not likely 
caused by the Veteran's service-connected cyst removal of the 
low back.  The examiner did not opine as to whether there was 
a nexus between the alleged back injury while moving 
furniture in service and the Veteran's current back 
disability.  Nevertheless, the Board finds that as there is 
no indication in the STRs that the veteran sustained injury 
to his back in service, including while lifting furniture, 
there is no such event to which current back disability may 
be related.  Hence, remand for an additional medical opinion 
in this regard is not warranted.  McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  Further, the Board notes that on 
examination for separation from service in May 1983, physical 
examination of the spine and musculoskeletal system was noted 
to be normal, and the veteran had no complaints, including by 
medical history, referable to the back at that time.

In the absence of evidence showing a chronic condition in 
service, a Veteran's current diagnosis may still be service 
connected in accordance with 38 C.F.R. § 3.303(b) if 
"continuity of symptomatology is demonstrated."  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997); see also 38 C.F.R. § 
3.303(d).  However, as noted above, such is not demonstrated 
in this case.

The Board finds that there is no demonstration of continuity 
of symptomatology since service.  Moreover, the record is 
devoid of any complaint or finding of a back disability until 
decades after service.  As noted above, evidence of a 
prolonged period without medical complaint or demonstration, 
and the amount of time that elapsed since military service, 
can be considered as evidence against the claim.  Maxson, Id.   
In the absence of clinical demonstration of a low back 
disability in service, or for more than several decades after 
service, and with no clinical opinion relating current low 
back disability to service, the initial demonstration of a 
low back disability decades after service is too remote from 
service to be reasonably related to service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  As such, service 
connection for a low back disability is not warranted. 



Hypertension

The Veteran asserts that service connection is warranted for 
hypertension, which he alleges is caused by the stress of 
having been in the military.  VA medical records reflect that 
a medical history of coronary artery disease was noted in May 
2006, and that the Veteran was diagnosed with hypertension in 
September 2007.  The examiner noted that the Veteran was 
morbidly obese and should diet and exercise to lose weight.  
December 2007 and March 2008 VA progress notes also note that 
the Veteran needed to lose weight, diet, and exercise for his 
hypertension.  The record does not contain any competent 
clinical opinion asserting that the Veteran's current 
hypertension is etiologically related to his active military 
service.

With regard to in-service incurrence of an injury or disease, 
the Board notes that the service treatment records do not 
reflect a diagnosis of hypertension, or a clinical 
characterization of high blood pressure readings, while in 
service.  The Veteran's STRs indicate that the following 
blood pressures were recorded:  January 1981: 118/64; March 
1981: 118/76; June 1981: 130/70 and 120/78; July 1981: 
120/82; April 1982: 102/70; July 1982: 120/84; October 1982 
118/76; and January 1983: 120/80.  Additionally, a 
questionnaire for dental treatment, dated in January 1983, 
indicates that the Veteran did not report that he had high 
blood pressure.  The Veteran's blood pressure was recorded as 
110/60 on his separation physical examination report dated in 
May 1983.  The report also reflects a normal evaluation of 
the Veteran's vascular system.  The blood pressure levels 
recorded in the Veteran's STRs do not indicate hypertension 
as defined by VA regulations.

In the absence of evidence showing a chronic condition in 
service, a Veteran's current diagnosis may still be service 
connected in accordance with 38 C.F.R. § 3.303(b) if 
"continuity of symptomatology is demonstrated."  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997); see also 38 C.F.R. § 
3.303(d).  However, as noted above, such is not demonstrated 
in this case.

The Board finds that there is no demonstration of continuity 
of symptomatology since service.  Moreover, the record is 
devoid of any complaint or finding of hypertension until 
2007, more than 25 years after service.  As noted above, 
evidence of a prolonged period without medical complaint or 
demonstration, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson, Id. 

As the record does not reflect abnormal blood pressure 
readings in service there is no incident of service to which 
a clinical opinion could find a nexus to service. McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  As such, in the 
absence of clinical demonstration of hypertension in service, 
or for more than several decades after service, and with no 
clinical opinion relating current hypertension to service, 
the initial demonstration of hypertension decades after 
service is too remote from service to be reasonably related 
to service.  

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension, as a chronic disease, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  As the medical evidence of record does not 
demonstrate hypertension within one year of separation from 
service, service connection is not warranted on a presumptive 
basis.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  As such, service 
connection for hypertensive vascular disease is not 
warranted. 

Depression

A review of the Veteran's STRs indicates that in August 1979, 
two weeks after entering active duty, the Veteran sought 
treatment from the community mental health clinic for 
problems adjusting to the military.  The diagnosis was that 
there was no psychiatric or personality disorder noted.  The 
STRs are negative for any further mental complaints.  The 
report of medical examination in May 1983 for separation from 
service reflects a normal psychiatric evaluation.

A November 2003 VA progress note indicates that the veteran 
was diagnosed with major depression, generalized anxiety 
disorder, alcohol abuse, and rule out dysthymic disorder.  In 
a report of VA examination in November 2007, it was noted as 
medical history that the Veteran had sought treatment for a 
mental disorder in 1993 after the death of his son.  On VA 
examination in November 2007, the Veteran was diagnosed with 
major depressive disorder.  The examiner opined that there 
was no evidence in the Veteran's records, or from a clinical 
interview, that the Veteran's experiences in service had 
caused his current psychiatric symptoms or mental disorder.  
VA psychiatry progress notes dated in March 2007 and August 
2007 indicate that the Veteran has adjustment disorder with 
mixed emotions, and is dysphoric, but does not have major 
depression.  Absent medical evidence of a nexus between the 
Veteran's current disability and an injury or disease in 
service, service connection is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  As such, service 
connection for depression is not warranted. 

Conclusion

The competent evidence of record fails to demonstrate that 
the Veteran's claimed disabilities are causally related to 
his active military service.  The Board acknowledges the 
Veteran's statements and testimony that his current 
disabilities are due to active military service.  The Veteran 
has not been shown to possess the requisite skills or 
training necessary to be capable of making medical 
conclusions.  Thus, his statements regarding the etiology of 
the disabilities in question do not constitute competent 
medical evidence and lack probative value. Espiritu, supra.  
Accordingly, the Board finds that service connection is not 
warranted for residuals of a right wrist injury, left wrist 
disability, low back disability, hypertension, or depression.

ORDER

1.  Entitlement to service connection for right wrist strain 
is granted.

2.  Entitlement to service connection for left wrist strain 
is granted.

3.  Entitlement to service connection for low back disability 
is denied.

4.  Entitlement to service connection for hypertensive 
vascular disease is denied.

5.  Entitlement to service connection for major depression is 
denied.


REMAND


The Veteran claims entitlement to service connection for 
bilateral leg disability manifested by cramps, and for sleep 
apnea.  The Veteran testified at the November 2008 Travel 
Board hearing that his leg cramps are due to running in the 
military and a jeep accident.  Moreover, he contends that his 
sleep apnea is a result of the jeep accident, in which he 
avers he broke his nose.

August 1982 STRs indicate the Veteran sought treatment for 
lower leg strain due to a jeep accident.  A January 2007 VA 
examiner opined that it was less likely than not that the 
Veteran's bilateral leg cramping was related to the excision 
of a leg vein node; however, the examiner did not opine as to 
whether the Veteran's leg cramps could be causally related to 
the lower leg strain diagnosed in service following the jeep 
accident in August 1982.

The August 1982 STRs are negative for complaint of a broken 
nose due to the jeep accident.  However, STRs dated in 
February 1981 indicate that the Veteran sought treatment for 
facial injuries after being punched in the nose and eye.  The 
record reflects that there was secondary edema of the nose 
with spots of blood when blowing the nose.  A Radiographic 
report, which noted hypoplasia of frontal sinuses, indicated 
that there was no fracture of the nose.  Medical examination 
to determine whether the veteran's current sleep apnea is 
etiologically related to the February 1981 facial trauma, 
including involving the nose, would be useful in adjudication 
of the appeal.  

The evidence of record establishes that the Veteran has leg 
cramps, and sleep apnea.  Moreover, the evidence establishes 
that events or injuries occurred in service which may, or may 
not, be related to those disabilities.  The Board notes that 
the record does not contain sufficient competent medical 
evidence to make a decision on these issues of service 
connection.  The Board finds that medical opinion is needed 
to adequately address the Veteran's service connection claims 
and any etiologies thereof.  McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006); see 38 U.S.C. § 5103A(d)(2); Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i) (2008). 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with the appropriate 
specialists to determine the etiology of 
the Veteran's sleep apnea, and bilateral 
leg disability manifested by cramps.  
Perform all necessary diagnostic tests 
and report all clinical manifestations in 
detail.  

The examiner is asked to opine as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any bilateral leg disability manifested 
by cramps is related to the Veteran's 
military service, to include lower leg 
strain diagnosed in August 1982 following 
a jeep accident.  

The examiner is also asked to opine as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any sleep apnea is related to the 
Veteran's military service, to include 
facial trauma sustained in February 1981, 
including involving the nose.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal 
of entitlement to service connection for 
bilateral leg disability manifested by 
cramps, and for sleep apnea.  If any 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


